
	
		I
		111th CONGRESS
		1st Session
		H. R. 2298
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Yarmuth (for
			 himself, Mr. Sam Johnson of Texas,
			 Ms. Linda T. Sánchez of California,
			 and Mr. Roskam) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the exclusion for employer-provided dependent care assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Expanding Dependent and Child Care Act
			 of 2009.
		2.Increase in
			 exclusion for employer-provided dependent care assistance
			(a)In
			 generalSubparagraph (A) of section 129(a)(2) of the Internal
			 Revenue Code of 1986 (relating to dependent care assistance programs) is
			 amended by striking $5,000 ($2,500 and inserting $7,500
			 (half such dollar amount.
			(b)Inflation
			 adjustmentParagraph (2) of section 129(a) of such Code is
			 amended by redesignating subparagraph (C) as subparagraph (D) and by inserting
			 after subparagraph (B) the following new subparagraph:
				
					(C)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2010, the $7,500 amount in
				subparagraph (A) shall be increased by an amount equal to—
						(i)such dollar
				amount, multiplied by
						(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2009 for calendar year 1992 in
				subparagraph (B) thereof.
						Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$100..
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
